             Case 1:20-cr-00093-LTS Document 17
                                             16 Filed 05/27/20 Page 1 of 1




May 27, 2020

By ECF

Honorable Laura Taylor Swain
United States District Judge                           MEMO ENDORSED
Southern District of New York

Re: United States v. Michael Ackerman, 20 Cr. 93 (LTS)

Dear Judge Swain:

     I write to respectfully request that the Court modify Michael Ackerman’s bail conditions to
permit him to travel to Madison, Wisconsin, from June 17 to June 21, 2020, for a medical
evaluation. Mr. Ackerman, who resides in Ohio, is indicted on wire fraud and money laundering
counts, and his bail includes travel restrictions. He has been fully compliant with all bail
conditions thus far. The Government consents to this request.

     Thank you for your attention to this matter.

Sincerely,

/s/ Jonathan Marvinny
Jonathan Marvinny
Assistant Federal Defender
212.417.8792
jonathan_marvinny@fd.org

cc: Jessica Greenwood, Esq.
    Assistant United States Attorney




 The request, to which the Court understands the Pre-Trial Services Office has no objection, is granted.
 Itinerary information must be provided to the PTSO in advance.

 SO ORDERED.
 5/27/2020
 /s/ Laura Taylor Swain, USDJ
